Citation Nr: 1446972	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-40 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for sleep apnea.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System. The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

Sleep apnea began during service and continued after service.


CONCLUSION OF LAW

Sleep apnea was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran contends that he has sleep apnea that began during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran's service treatment records do not contain any mention of sleep apnea or snoring. He did receive treatment during service for respiratory issues. He had tonsillitis, upper respiratory infections, and seasonal allergies with upper respiratory symptoms on a number of occasions. On a service examination in March 1982, it was noted that pulmonary function tests showed a slight restrictive defect.

Private treatment notes from November 2007, June 2008, and September 2008, reflect the Veteran's complaints of snoring. In June 2009, he had a consultation at a private facility, The Sleep Lab. He reported a history of snoring and possible sleep disturbance. He underwent a sleep study. E. B. S., M.D., found that he had moderate to severe obstructive sleep apnea. Dr. S. recommended continuous positive airway pressure (CPAP) therapy. 

In his August 2009 claim for service connection for sleep apnea, the Veteran noted that during service he was diagnosed with a restrictive lung disability. He wrote that while he was in service his family made him aware of his snoring. He stated that he snoring continued to worsen, until neither he nor his wife could get restful sleep. He noted that his wife told him that during his sleep he had periods of long pauses between breaths. He stated that in early 2009 a sleep test showed sleep apnea, which was being treated with CPAP therapy.

In August 2009, four family members provided information about the Veteran's history of snoring. His wife, two sons, and brother each stated that they had heard him snore and that his snoring occurred during the time when he was in service. His wife reported that she had observed while he was sleeping that he had intervals in which he stopped breathing.

In June 2013, private physician M. D. M., M.D., wrote that he had been the Veteran's primary care physician since 1999. Dr. M. stated that he had reviewed the Veteran's service treatment records and records of his treatment at service facilities since retirement from service. Dr. M. reported that the Veteran had informed him several times that he had snoring and daytime fatigue. Dr. M. indicated that he believed that the Veteran had obstructive sleep apnea, and referred him for a sleep study. He stated that Dr. S. conducted a sleep study, diagnosed obstructive sleep apnea, and prescribed CPAP. Dr. M. expressed the opinion that the Veteran had obstructive sleep apnea for many years before it was diagnosed. He opined that it is more likely than not that the Veteran had obstructive sleep apnea during his service.

The Veteran's primary care physician, Dr. M., had him checked for sleep apnea because of reports of snoring, lapses in breathing during sleep, and diminished rest from sleep. Sleep studies led to a diagnosis of sleep apnea. The Veteran and his family members have reported that he began to have considerable snoring while he was still in service. Lay persons are capable of perceiving (hearing) snoring, so the Board accepts these accounts as credible and substantial evidence that his snoring began during service. Dr. M., who has treated the Veteran since he was in service, has supported the likelihood that the Veteran's current sleep apnea began while he was in service. The evidence that the Veteran has sleep apnea, that snoring and sleep apnea were present during service, and that sleep apnea continued after service, has sufficient probative weight to indicate that his sleep apnea began during service. The Board therefore grants service connection.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


